MacIntyre, J., dissenting.
I fully recognize the principles cited and relied on in the majority opinion. If the application of these principles to the facts of this case was the only question that need be decided upon a decision of the general grounds of the motion for new trial, I might agree with the ruling of the majority, though dubitante. I am of the opinion, however, that the verdict of the jury can not be reversed upon the general grounds. Conceding that the plaintiff assumed the risk of getting his hand caught in the machinery, it was alleged that the injury actually done to his hand, and necessitating its amputation, was not the result of getting his hand lodged therein, but that after this occurred and some injury was done to his hand the defendant master, in attempting to extricate him from the machine, negligently turned a part of the mechanism of the machine the wrong way, which caused his hand to be pulled further into the saws and resulted in additional serious injury. Waiving the question of whether the defendant owed *299to the plaintiff a duty to aid him in his unfortunate predicament, it is clear that on attempting to do so he owed the plaintiff the duty of exercising ordinary care, under the circumstances, not to inflict additional injuries on him. 45 C. J. 841 et seq. The fact that the defendant was confronted with the sudden emergency of extricating the hand of the plaintiff from the machine, and that no negligent act of his contributed to the creation of the emergency, can not be held, per se, to relieve him of responsibility. Whether he exercised such care as an ordinarily prudent man would have exercised when confronted by a like emergency, should be left to a jury. See Atlantic Coast Line R. Co. v. Daniels, 8 Ga. App. 775 (70 S. E. 203); 45 C. J. 710 et seq. I am of the opinion that there was sufficient evidence for the jury to find that the defendant was negligent in respect to his attempt to free the plaintiff’s hand, and that on this theory the verdict is supported by the evidence.